MEMORANDUM DECISION
                                                                         Jan 29 2016, 8:21 am
      Pursuant to Ind. Appellate Rule 65(D), this
      Memorandum Decision shall not be regarded as
      precedent or cited before any court except for the
      purpose of establishing the defense of res judicata,
      collateral estoppel, or the law of the case.



      ATTORNEY FOR APPELLANT                                    ATTORNEYS FOR APPELLEE
      Ellen F. Hurley                                           Gregory F. Zoeller
      Marion County Public Defender Agency                      Attorney General of Indiana
      Indianapolis, Indiana
                                                                Ian McLean
                                                                Deputy Attorney General
                                                                Indianapolis, Indiana


                                                   IN THE
          COURT OF APPEALS OF INDIANA

      Hubert Charles,                                          January 29, 2016

      Appellant-Defendant,                                     Court of Appeals Case No.
                                                               49A02-1507-CR-730
              v.                                               Appeal from the Marion Superior
                                                               Court.
                                                               The Honorable Stanley E. Kroh,
      State of Indiana,                                        Magistrate.
      Appellee-Plaintiff.                                      Cause No. 49G03-1410-F3-46189




      Darden, Senior Judge


                                       Statement of the Case
[1]   Hubert Charles attacked a visitor to his apartment and took her prescription

      glasses. He appeals his conviction of theft, a Class A misdemeanor. Ind. Code

      § 35-43-4-2 (2014). We affirm.

      Court of Appeals of Indiana | Memorandum Decision 49A02-1507-CR-730 | January 29, 2016    Page 1 of 7
                                                     Issue
[2]   Charles raises one issue, which we restate as: whether there is sufficient

      evidence to support his theft conviction.


                               Facts and Procedural History
[3]   Jessica Cartwright and Charles met online. They became friends over the next

      several months, communicating at least every other day. They also met in

      person at Charles’ apartment on one occasion.


[4]   On July 21, 2014, Charles told Cartwright that his request for unemployment

      benefits had been approved and he expected to receive back pay. Cartwright

      said that her request for unemployment benefits had not yet been approved and

      she did not have money for groceries. Charles said that he would give her

      money and invited her to his apartment.


[5]   When Cartwright arrived at Charles’ apartment, he “seemed kind of off” and

      was moving around the apartment. Id. at 16. Charles twice offered Cartwright

      an alcoholic drink, but she declined. Next, he said the money was in his

      bedroom and asked her to go there with him. Cartwright suggested that

      Charles go get the money by himself, but he insisted that she accompany him to

      the bedroom.


[6]   When they entered the bedroom, Cartwright sat on the bed, and Charles asked

      if she wanted to “mess around.” Id. at 18. She said no. He became frustrated

      and seemed “disoriented.” Id. Cartwright told Charles not to worry about


      Court of Appeals of Indiana | Memorandum Decision 49A02-1507-CR-730 | January 29, 2016   Page 2 of 7
      giving her any money, she would just leave. He said the money was not a

      problem.


[7]   Next, Cartwright told Charles she needed to use his bathroom. He walked her

      to his bathroom and stood in front of the open doorway. When Cartwright

      tried to close the door, Charles stopped her. After further discussion, she

      convinced him to let her close the door. While she was in the bathroom, he

      repeatedly opened the door and looked inside.


[8]   After Cartwright was finished in the bathroom, she told Charles she needed to

      leave. He said that he would get her money and invited her to return to his

      bedroom. Cartwright returned to the bedroom, and Charles closed the door

      and went to his closet. Next, he approached her, took her prescription glasses

      off of her face without her permission, and placed the glasses in his pocket.

      Charles then hit Cartwright on the head with a liquor bottle. As she raised her

      hands to protect her head, he hit her in the torso twice with his hand. Charles

      asked her, “Why are you doing this, why are you doing this to me?” Id. at 22.


[9]   Cartwright tried to calm Charles down and asked him to sit on the bed. They

      both sat down, and he was “kind of babbling.” Id. at 23. Charles stood up,

      leaned over Cartwright, and tried to pull her pants down. She resisted, and he

      attempted to hit her again. When Charles stopped trying to pull Cartwright’s

      pants down, she stood up and tried to leave the bedroom. He got up and tried

      to hold the bedroom door closed, but she put her foot in the doorway and

      struggled with him. Charles shoved Cartwright into a wall, but he also


      Court of Appeals of Indiana | Memorandum Decision 49A02-1507-CR-730 | January 29, 2016   Page 3 of 7
       stumbled back, and she took the opportunity to leave the bedroom and flee

       from the apartment.


[10]   Cartwright got into her car, drove around the corner, and called the police.

       Several officers arrived and spoke with her. One of them went to Charles’

       apartment, but no one responded when the officer knocked on the door.

       Cartwright declined an ambulance and later drove herself to the hospital.


[11]   That evening, Charles sent Cartwright a series of texts accusing her of being a

       liar, a thief, and a prostitute. Charles stopped texting her only after she told

       him the police were monitoring her phone.


[12]   On July 29, 2014, Cartwright spoke with a detective about the incident, and she

       mentioned that Charles took her prescription glasses. The next day, at the

       direction of the detective, Cartwright texted Charles to ask him to return her

       glasses. He said he would give them to her if she returned to his apartment.

       The detective obtained a search warrant for Charles’ apartment and executed

       the warrant with a team of officers. No one responded when the officers

       knocked on Charles’ front door. The officers forced the door open, found

       Charles in the apartment, and handcuffed him. He had Cartwright’s glasses in

       his pocket.


[13]   The State charged Charles with attempted rape, a Level 3 felony; criminal

       confinement resulting in bodily injury, a Level 5 felony; battery resulting in

       bodily injury, a Class A misdemeanor; and theft, a Class A misdemeanor. The

       State later dismissed the attempted rape charge. The parties agreed to a bench

       Court of Appeals of Indiana | Memorandum Decision 49A02-1507-CR-730 | January 29, 2016   Page 4 of 7
       trial. The court determined that Charles was guilty of the three remaining

       charges and imposed a sentence. This appeal followed.


                                    Discussion and Decision
[14]   Charles claims there is insufficient evidence to support the theft conviction.

       When we review the sufficiency of the evidence, we consider only the probative

       evidence and reasonable inferences supporting the verdict. Buelna v. State, 20
N.E.3d 137, 141 (Ind. 2014). We consider conflicting evidence most favorably

       to the trial court’s judgment. Wright v. State, 828 N.E.2d 904, 906 (Ind. 2005).

       We neither reweigh the evidence nor assess witness credibility. Buelna, 20
N.E.3d at 141. We will affirm the conviction unless no reasonable factfinder

       could conclude the elements of the crime were proven beyond a reasonable

       doubt. Id.


[15]   In order to convict Charles of theft as a Class A misdemeanor, the State was

       required to prove beyond a reasonable doubt that Charles (1) knowingly or

       intentionally (2) exerted unauthorized control (3) over Cartwright’s glasses (4)

       with intent to deprive Cartwright of any part of the glasses’ value or use. Ind.

       Code § 35-43-4-2. Indiana’s theft statute does not require the State to prove that

       the defendant intended to permanently deprive the victim of the use of the

       property. Bennett v. State, 878 N.E.2d 836, 836 (Ind. 2008). Because intent is a

       mental state, the fact-finder often must resort to reasonable inferences from the

       surrounding circumstances, including the defendant’s conduct, to determine




       Court of Appeals of Indiana | Memorandum Decision 49A02-1507-CR-730 | January 29, 2016   Page 5 of 7
       whether there is a showing of the requisite criminal intent. Diallo v. State, 928
N.E.2d 250, 253 (Ind. Ct. App. 2010).


[16]   Charles removed Cartwright’s prescription eyeglasses from her face and put

       them in his pocket immediately before he attacked her. He did not have

       Cartwright’s permission to take her glasses. Charles kept the glasses after

       Cartwright fled from the apartment, and she did not get her glasses back until

       two weeks later, when the police took Charles into custody and found the

       glasses in his pocket.


[17]   Charles argues that he intended to give Cartwright’s glasses back but lacked an

       opportunity. In support of his argument, he notes that when Cartwright texted

       him two weeks after the attack to ask for her glasses, he said he would give

       them back if she returned to his apartment. This argument is a request to

       reweigh the evidence. A finder of fact could reasonably infer from Charles’

       unauthorized removal of Cartwright’s glasses from her person that he intended

       to deprive her of the use of the glasses for a period of time. After Charles

       hindered Cartwright’s vision, he immediately attacked her and caused her to

       flee the apartment for her own safety. Charles repeatedly texted Cartwright that

       night, but he never offered to return the glasses. Although Charles later offered

       to return the glasses, he required Cartwright to return to his apartment. A

       finder of fact could reasonably infer, in light of Charles’ prior attack on

       Cartwright, that his offer was not genuine and was merely a ruse intended to

       again lure her into a vulnerable position. The evidence is sufficient to support

       Charles’ conviction of theft.

       Court of Appeals of Indiana | Memorandum Decision 49A02-1507-CR-730 | January 29, 2016   Page 6 of 7
                                                Conclusion
[18]   For the foregoing reasons, we affirm the judgment of the trial court.


[19]   Affirmed.


       Vaidik, C.J., and Bailey, J., concur.




       Court of Appeals of Indiana | Memorandum Decision 49A02-1507-CR-730 | January 29, 2016   Page 7 of 7